DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-23 is that applicant’s claimed invention includes, in part, predicting destructive testing measurements for the production grade fasteners from the non-destructive testing measurements using a statistical model representing a relationship between the non-destructive testing measurements and the destructive testing measurements of the production grade fasteners; and determining whether the production grade fasteners installed in the production vehicle structure are acceptable by comparing the destructive testing measurements predicted for the production grade fasteners to specification limits for the particular class, to thereby enable a comparison of the non-destructive testing measurements of additional production grade fasteners to the specification limits without having to perform destructive testing.  It is this limitation, expressed in the claimed combination not found, taught or suggested in the prior art, that makes these claims allowable over the prior art.

Senderos et al. (US 2018/0038836) teach non-destructive means for detecting cracks at or near a countersink of a fastener (see abstract).
Thompson (US 4,823,396) teach imaging system for evaluating fasteners (see abstract).
However, none of the cited art teach the above recited claim elements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652. The examiner can normally be reached Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/JCM/Examiner, Art Unit 2864     
                                                                                                                                                                                                   /JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864